Title: To Thomas Jefferson from Henry Dearborn, 6 January 1809
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                     
                            War DepartmentJanuary 6th. 1809
                        
                        I have the honor of proposing for your approbation, John Smith of South Carolina, to be appointed Lieut Colonel in the third Regiment of Infantry in the service of the United States
                  Accept Sir assurances of my high respect & consideration
                        
                            H Dearborn
                     
                        
                    